Opinion by
Henderson, J.,
The plaintiff leased a farm from the heirs of Nathan and Maria Griffith for one year from April 1, 1904, with the privilege of an additional year at the annual rental of $275. The lease contained the clause "No wheat straw to be sold off the premises.” The tenant exercised the option for the additional year, the effect of which was to create a two years’ term under the original lease. He subsequently held over from year to year until the first day of April, 1909, at which later date a crop of wheat sowed by him was growing on the farm. During the last year of his tenancy the defendant became the owner of the farm, and when the plaintiff at harvest time was about to remove the straw from the premises the defendant prevented him from so doing, claiming the straw under the provisions in the lease above quoted. The plaintiff offered evidence to show that at the time the lease was executed a verbal agreement was entered into between him and the lessors to the effect that if he held over on the *380farm after the termination of the lease he should be required to leave on the place at the end of his tenancy-no more straw than was thereon at the beginning of his term. This was followed by evidence that he left on the farm a greater quantity of straw than was there when he became a tenant. The action is for damages for the loss of the straw. The plaintiff’s evidence as to the verbal agreement applicable to a tenancy beyond the term created by the written lease was not contradicted. He not only testified on the subject himself but the lessors gave evidence to the same effect. As there was an agreement with reference to the value of the property the court directed a verdict for the plaintiff. The appellant complains that the plaintiff was permitted to introduce evidence to vary the terms of a written instrument by parol evidence without proving fraud, accident or mistake in the execution of the lease, and numerous authorities are cited in support of the position taken by the learned counsel for the appellant. We think, however, they are not applicable to the facts presented at the trial. The term to which the written lease applied was terminated on April 1, 1906. When the tenant held over for another year with the consent of the landlord a new tenancy was created from year to year. Under such circumstances if no other agreement is made the law will presume that a new agreement is entered into and that the tenant holds the premises subject to all such covenants contained in the original lease as apply to his present situation: Phillips v. Monges, 4 Whart. 226; Hemphill v. Flynn, 2 Pa. 144. If there were nothing in the case, therefore, except the original lease and the fact of the holding over the tenant would be held to the terms of the original lease so far as applicable, but the uncontradicted evidence is that the parties anticipated such holding over and contracted with reference to the straw in the contingency that the tenant should remain longer than the term provided for in the lease. This théy had an undoubted right to do. The presumption of law was dispensed with in *381that particular and their verbal agreement became the law of the case. The defendant in taking title to the land and an assignment of the lease acquired no greater right than his grantors, and was put on inquiry as to the terms of the plaintiff’s tenancy. He has no ground for complaint, therefore, that the contract was different from what he supposed it was.
The judgment is affirmed.